By the Court.

It appears from the documents transmitted that the appellees brought their action on anote regularly transferred to them as merchants trading under the firm of Martineau and Landreau, by J. J. Paillette, in whose favor it was made by the appellants. In an amended answer, Nan-carrow, one of them, filed the interrogatories, the admission of the answers to which as evidence is made the basis of the exception to the opinion of the District Court. These interrogatories are put to Martineau and Landreau, the appellation by which they are known, as a commercial firm or societyn Martineau, one of the partners, makes to them a full and complete answer expressing a perfect knowledge of the transaction. In suits where partners are concerned, the opposite party might perhaps require the separate answers of each individual composiog the societv-In such a case the answers of every member would be necessary ; but when a firm is interrogated, as in -the present case, we are inclined to think *504t^at oh explicit and categorical answer of one partner is sufficient. No exceptions were made to ^ie 'nsu®,eiency of the answers in writing as required by law, previous to the trial'of the, cause. It is- therefore, ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs.
There was not any case determined during the month of November.